Case 1:20-cv-00447-MJT-KFG Document 8 Filed 02/17/21 Page 1 of 2 PageID #: 43




                          IN THE UNITED STATES DISTRICT COURT

                          FOR THE EASTERN DISTRICT OF TEXAS

                                     BEAUMONT DIVISION

 DONALD GENE WALTON                               §

 VS.                                              §               CIVIL ACTION NO. 1:20cv447

 LORI DAVIS, ET AL.                               §

                 MEMORANDUM ORDER ADOPTING THE MAGISTRATE
                    JUDGE’S REPORT AND RECOMMENDATION

        Plaintiff Donald Gene Walton, an inmate at the Stiles Unit, proceeding pro se, brought

 this civil rights suit pursuant to 42 U.S.C. § 1983.

        The court referred this matter to the Honorable Keith F. Giblin, United States Magistrate

 Judge, at Beaumont, Texas, for consideration pursuant to applicable laws and orders of this court.

 The magistrate judge recommends this action be dismissed without prejudice.

        The court has received and considered the Report and Recommendation of United States

 Magistrate Judge filed pursuant to such referral, along with the record, pleadings and all available

 evidence. A copy of the report and recommendation was mailed to plaintiff at the address

 provided to the court. Plaintiff acknowledged receipt of the report and recommendation on

 January 14, 2021. No objections to the Report and Recommendation of United States Magistrate

 Judge have been filed.

                                             ORDER

        Accordingly, the findings of fact and conclusions of law of the magistrate judge are

 correct and the report and recommendation of the magistrate judge is ADOPTED. A separate
Case 1:20-cv-00447-MJT-KFG Document 8 Filed 02/17/21 Page 2 of 2 PageID #: 44




 final judgment will be entered in this case in accordance with the magistrate judge’s

 recommendations.

                           SIGNED this 17th day of February, 2021.




                                                      ____________________________
                                                      Michael J. Truncale
                                                      United States District Judge




                                          2
